Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por entender que los actos cometidos por el recurrente justifican su reclusión, disiento de la sentencia emitida por este Tribunal que le concede los beneficios de una sentencia suspen-dida.
rH
El peticionario Alejandro Lacroix Correa convivió consensualmente durante un (1) año con la víctima Lizette Maleún Valencia. La relación terminó el 15 de septiembre de 1988 porque él agredía y le profería improperios a la víctima cada vez que se embriagaba, haciendo imposible la convivencia.
*562Dos (2) meses más tarde, mientras Lizette esperaba el cambio de luz en una intersección, el peticionario la volvió a agredir física y verbalmente. En esa ocasión, él introdujo la mano derecha por la ventana del vehículo donde viajaba ésta, le dio un puño debajo del pómulo derecho y le dijo que era una “puta, sucia y cabrona”. Inmediatamente después invitó a un vecino que la acompañaba en el carro, el Sr. Luis Maldonado Bonilla, a pelear. Como ella estaba herida, Maldonado Bonilla tomó el volante y se dirigieron al Cuartel de Carolina Norte donde informaron lo acontecido. De allí, se dirigieron al Hato Rey Community Hospital para atender la herida de la víctima. Le cogieron nueve puntos de sutura en la cara y, para evitar una infección, le recetaron antibióticos. Por la naturaleza de la herida, le dieron una cita para el día siguiente.
Posteriormente se presentaron cargos contra Alejandro Lacroix por alteración a la paz y por violación al Art. 3.2 de la Ley Núm. 54 de 15 de agosto de 1989, Ley para la Prevención e Intervención con la Violencia Doméstica, 8 L.ER.A. see. 632.
Después de los trámites iniciales, se produjo un acuerdo con el fiscal, y con la anuencia de la perjudicada se redujeron los cargos a agresión agravada en su modalidad menos grave y alteración a la paz. El agresor hizo alegación de culpabilidad por los delitos imputados y el tribunal lo declaró culpable. La defensa solicitó como pena el pago de una multa y el fiscal no lo objetó. Posteriormente, el acusado fue referido a la oficina de oficiales sociopenales para que se determinara si cualificaba para los beneficios de una sentencia suspendida.
En el acto de pronunciamiento de sentencia el tribunal impuso una pena de seis (6) meses de prisión por cada delito a cumplirse consecutivamente. El agresor solicitó reconsideración de la sen-tencia, pero ésta fue declarada sin lugar. Acudió ante nos me-diante certiorari alegando, fundamentalmente, que se violó el acuerdo que se dio tras la alegación de culpabilidad y que se le debió conceder los beneficios de la sentencia suspendida.
Por entender que el Tribunal Superior actuó correctamente al imponer una pena de reclusión, estimamos que debe confirmarse el dictamen. Estamos ante unos hechos que denotan un alto grado *563de violencia y el foro de instancia no abusó de su discreción al denegar el beneficio de una sentencia suspendida. Lo contrario reflejaría una desidia e insensibilidad palmaria ante el gran problema de la violencia contra la mujer que prevalece en nuestra sociedad.
HH
La Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.ER.A. sees. 1026-1029, establece los requisitos que debe reunir un convicto para acogerse a los beneficios de una sentencia suspendida.
En lo pertinente, requiere:
(1) Que dicha persona, con anterioridad a la fecha en que se intente suspender la sentencia dictada, no hubiere sido convicta, sentenciada y recluida en prisión por delito grave alguno con anterioridad a la comisión del delito por el cual fuere procesada; y a la cual no se hubieren suspendido los efectos de una sentencia anterior por delito grave:
(2) que las circunstancias en que se cometió el delito no eviden-cien que existe en el autor del mismo un problema de conducta o de carácter para cuya solución favorable, en interés de la debida protección de la comunidad, se requiera la reclusión de dicha persona en alguna de las instituciones penales de Puerto Rico;
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antece-dentes de familia e historial social de la persona sentenciada, y que, del contenido de ese informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en alguna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad. El tribunal sentenciador podrá, a su discreción, además de poner a prueba a la persona sentenciada, imponer una multa cuya cuantía quedará a discreción del tribunal, disponiéndose, además, que la persona puesta a prueba podrá ser requerida para que, mientras estuviere en libertad a prueba, resarza a la parte perjudicada de los daños que le hubiere *564ocasionado o para que asuma la obligación de corregir el mal causado por su acto delictivo. Disponiéndose, además, que una vez puesta a prueba, la persona quedará bajo la custodia legal del tribunal hasta la expiración del período fijado en su sentencia. (Énfasis suplido.) 34 L.P.R.A. see. 1027.
Sin ulterior fundamento que no sea el mero hecho de que Lacroix Correa no tenía antecedentes penales previos y que era un hombre trabajador con hijos, este Tribunal revoca al foro de instancia y concluye que el agresor cumple con los requisitos enumerados en el Art. 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027.
Si bien es cierto que el peticionario agresor cumple con el primer requisito, hemos señalado que la circunstancia de no tener antecedentes penales por sí sola no es suficiente para que un convicto obtenga libertad a prueba. Pueblo v. Luciano, 77 D.P.R. 597, 601 (1954). Así lo reconoce la sentencia al citar a Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990).
Sin embargo, al revocar el dictamen recurrido, la opinión mayoritaria no toma en consideración el segundo criterio de la ley. De los autos claramente se desprende que existe en el agresor un serio problema de violencia contra la mujer que requiere para su corrección algo más que una sentencia suspendida en unión a un programa de alcoholismo. Su historial también revela que había sido denunciado previamente por agresiones contra otras mujeres con quienes había convivido.
Si consideramos las circunstancias en las que ocurrió la agresión en este caso y los antecedentes del agresor, procede la confirmación de la decisión del Tribunal Superior porque el delito cometido refleja que existe en el peticionario un serio problema de conducta y que para la debida protección de la comunidad se requiere su reclusión.
Al evaluar los méritos de este caso no debemos pasar por alto que “[l]a violencia es uno de los problemas sociales más serios y alarmantes a que nos enfrentamos hoy en día. Farticularmente la violencia contra la mujer en sus distintas manifestaciones y el abuso de menores, lo que ha ido en aumento en los últimos *565tiempos”. (Escolio omitido.) Pueblo v. Esmurria Rosario, 117 D.P.R. 884, 890 (1986), voto particular de la Juez Asociada Señora Naveira de Rodón.
Un estudio psicográfico realizado sobre la mujer puertorri-queña revela que el problema que la mayoría de las encuestadas identifica como más severo es la violencia conyugal. Un 58% de las mujeres así lo manifestó. McCann-Erickson, Una Mujer, Mil Caras, Estudio psicográfico de la mujer puertorriqueña, 1990, pág. 22.
Al tomar en consideración los niveles a los que han llegado las estadísticas sobre la violencia doméstica, este porcentaje no nos deben sorprender. Según se desprende de los informes de la Policía de Puerto Rico de noviembre de 1989 a mayo de 1990, se han informado 7,806 incidentes de violencia doméstica. Y. Zayas, La Ley Núm. 54 y la protección de la familia puertorriqueña, Ponencia al Sexto Congreso Internacional sobre Derecho de Familia, 18 de octubre de 1990. Además, de los informes de la Comisión para los Asuntos de la Mujer se desprende que el año pasado 83.88% de los casos de violencia contra la mujer ocurrieron a manos de sus esposos o compañeros.
Este Tribunal no debe asumir una actitud pasiva ante tan grave situación. Tampoco debemos ignorar que muchas mujeres víctimas del maltrato y de la violencia consideran que el proceso judicial no atiende adecuadamente sus necesidades.
En la presencia de una orientación masculina en todo el sistema legal[,] permeado éste por las mismas condiciones y prejuicios que rodean este problema, concurrimos con Ford (1983) cuando éste afirma que nuestras instituciones jurídicas son al presente instru-mentos ineficaces en su intervención en las situaciones de violen-cia contra las mujeres en la vida conyugal. No le ofrecen, por tanto, alternativas o remedios a las mujeres victimizadas por esta forma de violencia. Silva Bonilla, ¡Ay! ¡Ay! ¡Ay! Amor no me quieras tanto {El marco social de la violencia contra las mujeres en la vida conyugal), Estudio realizado para el Centro de Investigaciones Sociales de la Universidad de Puerto Rico, pág. 38.
Señala, además, que “la poca probabilidad de castigo de ese comportamiento es un factor más en la larga lista de condiciones *566que inhiben a las mujeres de buscar remedio legal y social a esta forma de ataque a su persona”. (Enfasis suplido.) Silva Bonilla, op. cit., pág. 34.
La situación no es menos grave en Estados Unidos:
By some estimates, almost half of all marriages are marked by battering episodes and many more women are battered by their boyfriends, fiances or lovers. Yet battering per se occupies very little of the legal landscape, at least as measured by law review pages and published opinions. “Law” seems to come in only at the extremes, as, for instance, when long-term victims of battering escape through the unusual route of killing their tormenters. C.A., Littleton, Women’s Experience and the Problem of Transition: Perspectives on Male Battering of Women, 1989 U. Chi. Legal F. 27-28 (1989).
Conscientes de este grave problema social, nos corresponde el deber ineludible de asegurar que las instituciones judiciales sean instrumentos rápidos y efectivos para vindicar los derechos de las víctimas del maltrato y no un obstáculo adicional que impida que las mujeres recurran al sistema de justicia criminal.
Por otro lado, el dictamen emitido por este Tribunal condi-ciona la sentencia suspendida a que el peticionario asista a un programa de alcoholismo. Entendemos que en el caso de autos no hay prueba de que el problema de violencia del agresor se resolverá remitiéndolo a este programa. Además, aun concedién-dole al agresor que tiene un problema de alcoholismo, del expediente no se desprende que estuviera ebrio la mañana en que ocurrieron los hechos. El remitir al peticionario a un programa de alcoholismo no resolvemos su problema. No se puede hacer caso omiso al hecho de que en ocasiones la violencia es un problema separado e independiente del abuso del alcohol.
Aunque los hombres intentan excusar su comportamiento alu-diendo ocasionalmente a los “celos” o a la “bebida” (González y Díaz) en realidad cualquier aspecto puede ser ofrecido en el orden de la percepción subjetiva de los hombres como “razón para su atropello contra las mujeres”. Así, una comida fría, o “muy” caliente, o no preparada a tiempo; o la ausencia temporera de las mujeres del *567hogar cuando [é]stos llegan al mismo; el que ellas utilicen ropa que a ellos no les agrada; o escuchar a los niños pequeños llorando . . .; cualquier leve episodio doméstico puede ser elevado, en la concien-cia de los agresores, a la categoría de agente provocador de su ira y de su violencia. Silva Bonilla, op. cit., pág. 25.
Tampoco encontramos fundamento en el informe sociopenal para que el peticionario quede libre. De dicho informe se des-prende que el convicto aceptó la comisión del delito y lo justificó alegando que los hechos fueron provocados por la perjudicada. También se refleja que en ningún momento mostró arrepenti-miento por' la comisión de sus actos. En el informe se indica, paradójicamente, que éste “observa una conducta social adecuada a excepción de alguna visión desvirtuada de la figura femenina como consecuencia de sus experiencias maritales pasadas”. In-forme pre-sentencia, pág. 6. Es evidente que, además de la pena de reclusión, la conducta exhibida por el peticionario requiere que se le someta, adicionalmente, a terapia sicológica o siquiátrica para atender las causas de su problema mental y de su agresivi-dad contra las mujeres. De lo contrario, sugerir otra solución causaría no sólo que el peticionario no cumpliera con su respon-sabilidad social por su conducta delictiva, sino que tampoco se rehabilitará y, desafortunadamente, seguirá siendo un peligro para las mujeres con quien se relacione en el futuro.
Dejar libre al agresor sin más sanción que una sentencia suspendida pone en peligro la integridad corporal y quizás hasta la vida de no solamente la víctima, sino también la de cualquier mujer con quien se relacione en el futuro.
En estas circunstancias, la decisión de este Tribunal no responde adecuadamente a los problemas de violencia contra la mujer que afectan a la sociedad puertorriqueña. Aunque en nuestro sistema de justicia criminal el objetivo fundamental es la rehabilitación, esto no significa que al ejercer nuestra discreción en casos de sentencias suspendidas debamos ignorar la seriedad de este tipo de crimen y el peligro para la comunidad de estos agresores. “Restarles importancia limitaría la efectividad de la intervención judicial en este tipo de casos y agravaría un ya *568ingente problema social” (Pueblo v. Esmurria Rosario, supra, pág. 894) y podría comunicar la impresión de que este Tribunal comparte la actitud de algunos sectores gubernamentales de subestimar la importancia del problema de la violencia contra la mujer. Como nuestra conciencia nos impide avalar esta conducta antisocial tan nociva, disentimos.
Por las razones expuestas anteriormente, confirmaríamos la decisión del foro de instancia que deniega los beneficios de una sentencia suspendida e impone una pena de un (1) año de reclusión.